Citation Nr: 1547479	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-31 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include chloracne, skin cancer, and actinic keratosis, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970 and is in receipt of the Combat Action Ribbon. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office which declined to reopen the Veteran's previously denied claim. 

In September 2015, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge. A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for a skin disability, to include chloracne, skin cancer, and actinic keratosis, to include as secondary to herbicide exposure, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2005 rating decision, the RO denied the claim of entitlement to service connection for a skin disability, captioned as actinic keratosis, to include as secondary to herbicide exposure; the Veteran did not appeal.
 
2. The evidence received since the August 2005 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.


CONCLUSION OF LAW

1. The August 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
 2. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, to include chloracne, skin cancer, and actinic keratosis, to include as secondary to herbicide exposure. 38 U.S.C.A.         §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. New evidence is defined as evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

In this case, the Veteran's claim for service connection was initially denied in an August 2005 rating decision. Within one year of the August 2005 rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As such, the August 2005 rating decision became final. 

Relevant evidence added to the record since that time includes VA treatment records demonstrating treatment for additional skin disabilities, including, but not limited to, xerosis in January 2008, seborrheic keratosis in July 2011, verruca vulgaris in September 2012, skin cancer of the nasal bridge in October 2010 and of the central back in December 2012, as well as the Veteran's September 2015 hearing testimony as to relevant symptoms during and after service. 

As the newly received evidence includes new diagnoses of skin disabilities, and probative evidence of in-service relevant symptoms, the new evidence is material. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim). Accordingly, this claim of entitlement to service connection for a skin disability, to include chloracne, skin cancer, and actinic keratosis, to include as secondary to herbicide exposure, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability, to include chloracne, skin cancer, and actinic keratosis, to include as secondary to herbicide exposure, is reopened, and to that extent only, the appeal is granted.


REMAND

During VA treatment in April 2005, the Veteran reported that he had been treated for his skin complaints by a private physician. To date, the Veteran has not identified any private treatment provider as a source of relevant outstanding private treatment records in the current appeal. On remand, the AOJ should provide the Veteran a final opportunity to identity such. Also, during his September 2015 Board hearing, the Veteran reported that he sought VA treatment for his skin disability in 1978. Of record are VA treatment records dated from March 2005 to June 2014. On remand, the AOJ should inquire as to where the Veteran was treated in 1978 and attempt to obtain such VA records, as well as those VA records dated after June 2014.  

In an April 2013 statement, the Veteran denied having skin problems prior to service. The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a skin disability. His service personnel records demonstrate his presence in the Republic of Vietnam during the appropriate time frame and he is thus presumed exposed to herbicides. 

During his September 2015 Board hearing, he asserted that he had skin symptoms during service. He reported that he had jungle rot, like acne, and noted that it was just a rash and there was no way to take care of it. He reported that the corpsman put solution and an antibiotic on it and brushed it clean. He asserted that his current skin rash is the same type of rash he had in service. He noted that he had chloracne, and described having pimples when he came back from service. He reported that many times during service he worked without his shirt in the hot sun and believed that such caused his skin cancer. 

It remains unclear to the Board if the Veteran's skin disability is related to service, specifically, his conceded in-service exposure to herbicides or his reported sun exposure. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology his any current skin disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the VA facility at which he was treated in 1978, as reported during his September 2015 Board hearing. Inform him that during VA treatment in April 2005, he reported that he sought private treatment for his skin disability. Request that he identify the source of any outstanding relevant private treatment records and provide him provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2. Obtain and associate with the claims file the Veteran's VA treatment records maintained by a VA Medical Center (VAMC) prior to March 2005, beginning in 1978; as well as his records maintained by the VAMC in Nashville, Tennessee, dated from June 2014 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Schedule the Veteran for a VA examination to determine the etiology of his skin disability, including, but not limited to chloracne, skin cancer, and actinic keratosis. All indicated tests and studies should be completed.

(a) The examiner should consider VA and private treatment reports demonstrating symptoms and diagnoses of skin disabilities and results of current physical examination and diagnose all present skin disabilities. In this regard, the examiner should specifically discuss if the Veteran has chloracne, or acneform disease consistent with chloracne.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disability, including, but not limited to chloracne, skin cancer, and actinic keratosis, as well as cellulitis, contact or allergic dermatitis, xerosis, eczema, was incurred in service, or is otherwise related to service, specifically including his conceded exposure to herbicides and reported sun exposure. The examiner should consider the Veteran's lay statements as to his in-service and post-service skin complaints.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claim. If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


